DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is in response to the preliminary amendment filed 14 September 2021.
Claims 20-39 are pending. Claims 20 and 39 are independent claims. Claims 1-19 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7 June 2021 and 17 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The examiner accepts the drawings filed 1 June 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,036,823 (hereafter “the 823 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.
With respect to independent claim 20, claim 1 of the 823 patent discloses a method for tracking events associated with a web document on a client device, the method comprising performing, by the client device:
receiving the web document at the client device, the web document having nodes in a Document Object Model (DOM), wherein the DOM is a tree data structure (column 16, lines 17-19)
capturing, by a capture agent, a plurality of events associated with a plurality of nodes in the DOM, wherein each of the plurality of events includes one or more changes to the DOM, wherein the plurality of events include user interactions on the web document (column 16, lines 23-27)
for each of the plurality of events (column 16, line 28):
	determining a timestamp for the event (column 16, line 29)
	determining identification information of an associated node, wherein the associated node is associated with the one or more changes to the DOM (column 16, lines 30-32)
	storing the identification information, the timestamp, and the one or more changes in an event record (column 16, lines 33-34)
transmitting, from the capture agent, the event records to a server-side web session storage engine for replaying the user interactions according to the timestamps of the plurality of events (column 16, lines 35-38)
With respect to claim 21, claim 2 of the 823 patent discloses wherein determining identification information of the associated nodes includes searching for a unique DOM node identifier of the associated node (column 16, lines 39-42).
With respect to claim 22, claim 3 of the 823 patent discloses the method further comprising:
when the unique DOM node identifier is not found for the associated node (column 16, lines 43-45):
	searching for a sibling or an ancestor node that has a unique DOM node identifier (column 16, lines 46-47)
	when the sibling of the ancestor node that has the unique DOM node identifier is identified, determining a path from the sibling or ancestor node to the associated node (column 16, lines 48-51)
storing the unique DOM node identifier of the sibling or the ancestor node and the path in the event record (column 16, lines 52-53)
With respect to claim 23, claim 4 of the 823 patent discloses wherein the path includes an order of the associated node among its siblings (column 16, lines 54-55).
With respect to claim 24, claim 5 of the 823 patent discloses the method further comprising:
when no sibling or ancestor node that has a unique DOM node identifier is identified (column 16, lines 56-58)
storing DOM element attributes that are unique among sibling DOM elements to identify a first node in the path to the associated node (column 16, lines 59-61)
With respect to claim 25, claim 6 of the 823 patent discloses the method further comprising when the unique DOM node identifier is not found: storing DOM element attributes of the associated node that are unique (column 16, lines 62-65).
With respect to claim 26, claim 7 of the 823 patent discloses wherein the plurality of events include at least one of an addition of one or more nodes in the DOM, a removal of one or more nodes in the DOM, or a modification to one or more nodes in the DOM (column 16, line 66- column 17, line 2).
With respect to claim 27, claim 8 of the 823 patent discloses the method further comprising:
receiving the event records at the server-side web session storage engine (column 17, lines 3-5)
combining, the server-side web session storage engine, the event records with a server-side captured DOM of the web document to generate a modified DOM from an original unmodified DOM (column 17, lines 6-8)
With respect to claim 28, claim 9 of the 823 patent discloses wherein the server-side captured DOM of the web document is received by the server-side web session storage engine from the capture agent (column 17, lines 9-12).
With respect to claim 29, claim 10 of the 823 patent discloses the method further comprising:
identifying, by the capture agent, overlapping modification events (column 17, lines 13-15)
storing only one event record for the overlapping modification events (column 17, lines 16-17)
With respect to claim 30, claim 11 of the 823 patent discloses wherein a modification of a single ancestor node represents the overlapping modification events targeting a single ancestor node subtree (column 17, lines 18-20).
With respect to claim 31, claim 12 of the 823 patent discloses merging, by the capture agent, adjacent sibling DOM text nodes into a single node for identification of the associated node of an event (column 17, lines 22-25).
With respect to claim 32, claim 13 of the 823 patent discloses the method further comprising:
storing, by the capture agent, the event records in client storage unit the event records are transmitted to the server-side web session storage engine (column 17, lines 26-29)
deleting the event records after sending the event records to the server-side web session storage engine (column 17, lines 30-31)
With respect to claim 33, claim 14 of the 823 patent discloses the method further comprising:
subsequent to deleting the event records, capturing a plurality of additional events associated with nodes in the DOM (column 17, lines 32-35)
for each of the plurality of additional events (column 17, line 36):
	determining additional identification information of an additional associated node (column 17,lines 37-38)
	storing the additional identification information in an additional event record (column 17, lines 39-40)
transmitting, from the capture agent, the additional event records to the server-side web session storage engine (column 17, lines 41-42)
With respect to claim 34, claim 15 of the 823 patent discloses displaying the web document by a web browser, wherein the capture agent sends the event records when the web browser is not making any other network requests (column 18, lines 1-4).
With respect to claim 35, claim 16 of the 823 patent discloses compressing, by the capture agent, the event records before transmitting the event records to the server-side web session storage engine (column 18, lines 5-8).
With respect to claim 36, claim 17 of the 823 patent discloses stripping, by the capture agent, sensitive information before transmitting the event records to the server-side web session storage engine (column 18, lines 9-12).
With respect to claim 37, claim 18 of the 823 patent discloses wherein the web document is received from a web server and the capture agent is received from a third party server using information from the web server (column 18, lines 13-14).
With respect to claim 38, claim 1 of the 823 patent discloses wherein the capture agent is received separately from a delivery of the web document (column 16, lines 20-22).
With respect to claim 39, claim 19 of the 823 patent discloses a computer product comprising a computer readable medium storing a plurality of instructions for controlling a client device to track events associated with a web document on the client device, the plurality of instructions comprising (column 18, lines 15-18):
receiving the web document at the client device, the web document having nodes in a Document Object Model (DOM), wherein the DOM is a tree data structure (column 18, lines 19-21)
capturing, by a capture agent, a plurality of events associated with a plurality of nodes in the DOM, wherein each of the plurality of events includes one or more changes to the DOM, wherein the plurality of events include user interactions on the web document (column 18, lines 25-29)
for each of the plurality of events (column 18, line 30):
	determining a timestamp for the event (column 18, line 31)
	determining identification information of an associated node, wherein the associated node is associated with the one or more changes to the DOM (column 18, lines 32-34)
	storing the identification information, the timestamp, and the one or more changes in an event record (column 18, lines 35-36)
transmitting, from the capture agent, the event records to a server-side web session storage engine for replaying the user interactions according to the timestamps of the plurality of events (column 18, lines 37-40)

Claims 20-26, 32-36, and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-13 of U.S. Patent No. 10,146,752 (hereafter “the 752 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because recite substantially similar limitations.
With respect to independent claim 20, claim 1 of the 752 patent discloses a method for tracking events associated with a web document on a client device, the method comprising performing, by the client device:
receiving the web document at the client device (column 16, lines 13-16), the web document having nodes in a Document Object Model (DOM), wherein the DOM is a tree data structure (column 16, lines 20-22)
capturing, by a capture agent, a plurality of events associated with a plurality of nodes in the DOM, wherein each of the plurality of events includes one or more changes to the DOM, wherein the plurality of events include user interactions on the web document (column 16, lines 23-30)
	determining identification information of an associated node, wherein the associated node is associated with the one or more changes to the DOM (column 16, lines 37-38)
	storing the identification information, the timestamp, and the one or more changes in an event record (column 16, lines 39-47)
transmitting, from the capture agent, the event records to a server-side web session storage engine for replaying the user interactions according to the timestamps of the plurality of events (column 16, lines 48-53)
The 752 patent fails to specifically disclose for each of the plurality of events determining a timestamp for the event. However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date to determine a time stamp associated with an event. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 752 patent, with a reasonable expectation of success, as it would have enabled identification of events. This would have allowed the user to sort and filter events based upon the time of occurrence, thereby providing a more useful tracking interface.
With respect to claim 21, claim 3 of the 752 patent discloses wherein determining identification information of the associated nodes includes searching for a unique DOM node identifier of the associated node (column 16, lines 56-59).
With respect to claim 22, claim 4 of the 752 patent discloses the method further comprising:
when the unique DOM node identifier is not found for the associated node (column 16, lines 60-63):
	searching for a sibling or an ancestor node that has a unique DOM node identifier (column 16, lines 64-65)
	when the sibling of the ancestor node that has the unique DOM node identifier is identified, determining a path from the sibling or ancestor node to the associated node (column 16, line 66- column 17, line 2)
storing the unique DOM node identifier of the sibling or the ancestor node and the path in the event record (column 17, lines 3-5)
With respect to claim 23, claim 5 of the 752 patent discloses wherein the path includes an order of the associated node among its siblings (column 17, lines 6-7).
With respect to claim 24, claim 6 of the 752 patent discloses the method further comprising:
when no sibling or ancestor node that has a unique DOM node identifier is identified (column 17, lines 8-11)
storing DOM element attributes that are unique among sibling DOM elements to identify a first node in the path to the associated node (column 17, lines 12-15)
With respect to claim 25, claim 7 of the 752 patent discloses the method further comprising when the unique DOM node identifier is not found: storing DOM element attributes of the associated node that are unique (column 17, lines 16-20).
With respect to claim 26, claim 8 of the 752 patent discloses wherein the plurality of events include at least one of an addition of one or more nodes in the DOM, a removal of one or more nodes in the DOM, or a modification to one or more nodes in the DOM (column 17, lines 21-24).
With respect to claim 32, claim 9 of the 752 patent discloses the method further comprising:
storing, by the capture agent, the event records in client storage unit the event records are transmitted to the server-side web session storage engine (column 17, lines 25-28)
deleting the event records after sending the event records to the server-side web session storage engine (column 17, lines 29-31)
With respect to claim 33, claim 10 of the 752 patent discloses the method further comprising:
subsequent to deleting the event records, capturing a plurality of additional events associated with nodes in the DOM (column 17, lines 32-35)
for each of the plurality of additional events (column 17, lines 36-37):
	determining additional identification information of an additional associated node (column 17, lines 38-40)
	storing the additional identification information in an additional event record (column 17, lines 41-42)
transmitting, from the capture agent, the additional event records to the server-side web session storage engine (column 17, lines 43-44)
With respect to claim 34, claim 11 of the 752 patent discloses displaying the web document by a web browser, wherein the capture agent sends the event records when the web browser is not making any other network requests (column 17, lines 45-49).
With respect to claim 35, claim 12 of the 752 patent discloses compressing, by the capture agent, the event records before transmitting the event records to the server-side web session storage engine (column 17, lines 50-53).
With respect to claim 36, claim 13 of the 752 patent discloses stripping, by the capture agent, sensitive information before transmitting the event records to the server-side web session storage engine (column 17, lines 54-57).
With respect to claim 39, the applicant discloses the limitations substantially similar to those in claim 1. Claim 39 is similarly rejected.

Claims 27 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over the 752 patent in view of Mickens (US 2015/0286511, filed 8 April 2014).
With respect to dependent claim 27, the 752 patent fails to specifically disclose:
receiving the event records at the server-side session storage engine 
combining the event records with a server-side captured DOM of the web document to generate a modified DOM from an original unmodified DOM 
However, Mickens discloses:
receiving the event records at the server-side session storage engine (paragraph 0053)
combining the event records with a server-side captured DOM of the web document to generate a modified DOM from an original unmodified DOM (paragraphs 0080-0081 and 0109-0110: Here, a state restore module is disclosed. The state restore module uses information, such as that stored in the modified DOM, to modify the original document, including the original DOM, to recreate the modified state)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mickens with the 752 patent, with a reasonable expectation of success, as it would have enabled a user to store contents in a server, thereby conserving space at the client device. This would have provided a user with the ability to access contents using a thin-client.
With respect to dependent claim 37, the 752 patent fails to specifically disclose wherein the web document is received from a web server and the capture agent is received from a third party server using information from the web server. However, Mickens discloses wherein the web document is received from a web server (paragraphs 0048-0049) and the capture agent is received from a third party server using information from the web server (paragraph 0051). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mickens with the 752 patent, with a reasonable expectation of success, as it would have enabled a user to store contents in a server, thereby conserving space at the client device. This would have provided a user with the ability to access contents using a thin-client.
With respect to dependent claim 38, the 752 patent fails to specifically disclose receiving a capture agent in conjunction with a delivery of the web document, the capture agent configured to execute on the client device. However, Mickens discloses receiving a capture agent in conjunction with a delivery of the web document, the capture agent configured to execute on the client device (paragraph 0051: Here, a state migration module (SMM) is downloaded from the server when a page is requested. The SMM is a capture agent for capturing the state of the page). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Mickens with the 752 patent, with a reasonable expectation of success, as it would have allowed a user to download the capture agent. This would have allowed a user to obtain the capture agent based upon their needs, thereby allowing them to easily track events.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over the 752 patent and Mickens in view of Eldridge et al. (US 2010/0222902, published 2 September 2010, hereafter Eldridge).
With respect to claim 28, the 752 patent and Mickens discloses the limitations similar to those in claim 27, and the same rejection is incorporated herein. The 752 patent fails to specifically disclose wherein server-side captured DOM of the web document is received by server-side web sessions storage engine from the capture agent.
However, Eldridge discloses wherein server-side captured DOM of the web document is received by server-side web sessions storage engine from the capture agent (Figure 55; paragraph 0970 and 0975). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Eldridge with the 752 patent, with a reasonable expectation of success, as it would have enabled a user to modify and replay modifications relate to a document. This would have provided a user with the ability to visualize edits performed on a document in chronological order.

Claims 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over the 752 patent and further in view of Guerrera et al. (US 2015/0207837, published 23 July 2015, hereafter Guerrera).
As per dependent claim 29, the 752 patent discloses the limitations similar to those in claim 20, and the same rejection is incorporated herein. The 752 patent fails to specifically disclose identifying, by the capture agent, overlapping modification events and storing only one event record for the overlapping modification events. However, Guerrera discloses identifying, by the capture agent, overlapping modification events and storing only one event record for the overlapping modification events (Figure 12; paragraphs 0117-0119: Here, a plurality of edits in the collaborative environment are received. The edits are combined to produce an unambiguous result). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Guerrera with the 752 patent, since it would have allowed a user to generate a single set of merged edits, thereby eliminating store requirements associated with storing multiple copies of edits performed by multiple users.
As per dependent claim 30, the 752 patent and Guerrera disclose the limitations similar to those in claim 29, and the same rejection is incorporated herein. The 752 patent fails to specifically disclose wherein a modification of a single ancestor node represents overlapping modification events targeting a single ancestor node structure. Guerrera discloses a modification event to a single element represents overlapping modification events targeting the element (Figure 12; paragraphs 0117-0119: Here, a plurality of edits in the collaborative environment are received. The edits are combined to produce an unambiguous result). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Guerrera with Mickens, since it would have allowed a user to generate a single set of merged edits, thereby eliminating store requirements associated with storing multiple copies of edits performed by multiple users.

Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over the 752 patent and further in view of Chakrabarti et al. (US 2009/0177959, published 9 July 2009, hereafter Chakrabarti).
 As per dependent claim 31, the 752 patent discloses the limitations similar to those in claim 20, and the same rejection is incorporated herein. The 752 patent fails to specifically disclose merging, adjacent sibling DOM text nodes into a single node for identification of the associated node of an event. However, Chakrabarti discloses merging, adjacent sibling DOM text nodes into a single node for identification of the associated node of an event (paragraph 0047). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Chakrabarti with Mickens, since it would have allowed a user to group elements based upon a heuristic approach to identify similar/related elements of the DOM.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-21, 26-28, 32-33, 36, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mickens (US 2015/0286511, filed 8 April 2014) and further in view of Barinov et al. (US 2004/0025171, published 5 February 2004, hereafter Barinov) and further in view of Eldridge et al. (US 2010/0222902, published 2 September 2010, hereafter Eldridge).
As per independent claim 20, Mickens discloses a method for tracking events associated with a web document on a client device, the method comprising performing, by the client device:
receiving the web document at the client device, the web document having nodes in a DOM (paragraphs 0048-0049: Here, the web content is downloaded from the server by a browser; paragraph 0093: Here, an element of a page, feature, is stored in a DOM)
capturing, by the capture agent, events associated with a plurality of nodes in the DOM (paragraph 0051: Here, the capture state is captured by the SMM)
for each of a plurality of events:
	determining identification information of an associated node (paragraph 0093: Here, state information is stored in a DOM as a key-value pair)
	storing the identification information in an event record (paragraph 0093)
	transmitting, from the capture agent, the event records to a server-side web session storage engine (paragraph 0093: Here, state date is stored in a remote data store)
Mickens fails to specifically disclose:
capturing a plurality of events, wherein each of the plurality of events includes one or more changes to the DOM, wherein the DOM is a tree data structure, wherein the plurality of events include user interactions on the web document
for each of the plurality of events:
	determining a timestamp for the event
	associating the node with the one or more changes to the DOM
	storing the identification information, the timestamp, and the one or more changes in an event record
replaying the user interactions according to the timestamps of the plurality of events
However, Barinov, which is analogous to the claimed invention because it is directed toward capturing and storing document modifications, discloses:
capturing a plurality of events, wherein each of the plurality of events includes one or more changes to the DOM, wherein the DOM is a tree data structure (paragraph 0058: Here, a modification event for an object model is detected)
for each of the plurality of events:
	determining timestamp for the event (paragraph 0058)
	associating the node with the one or more changes to the DOM (Figure 4)
	storing the identification information, the timestamp, and the one or more changes in an event record (Figure 4: paragraphs 0057-0061)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barinov with Mickens, with a reasonable expectation of success, as it would have allowed for capturing and storing object model modifications. This would have enabled a user to quickly access a change log in order to revert to a previous version of a document, thereby allowing a user to view the evolution of a document.
Additionally, Eldridge, which is analogous to the claimed invention because it is directed toward capturing, storing, and replaying document modifications, discloses:
capturing, by the capture agent, the plurality of events including user interactions on the document (Figures 51-56; paragraphs 0943-0944)
transmitting, from the capture agent, the event records to a server-side web session storage engine for replaying the user interactions according to the timestamps of the plurality of events (Figure 55; paragraphs 0970 and 0975)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Eldridge with Mickens, with a reasonable expectation of success, as it would have enabled a user to modify and replay modifications relate to a document. This would have provided a user with the ability to visualize edits performed on a document in chronological order.
As per dependent claim 21, Mickens discloses wherein determining identification information of the associated node includes searching for a unique DOM node identifier of the associated node (paragraph 0110).
As per dependent claim 26, Mickens discloses the limitations similar to those in claim 20, and the same rejection is incorporated herein. Mickens fails to specifically disclose wherein the events include at least one of: an addition of one or more nodes in a DOM, a removal of one or more nodes in the DOM, or a modification to one or more nodes in the DOM. However, the examiner takes official notice that adding, removing, and modifying nodes in a DOM were notoriously well-known in the art at the time of the applicant's effective filing date. It would have been combined the well-known with Mickens, since it would have allowed a user to edit a DOM, while maintaining consistency between the DOM and the data stored at a server.
As per dependent claim 27, Mickens discloses:
receiving the event records at the server-side session storage engine (paragraph 0053)
combining the event records with a server-side captured DOM of the web document to generate a modified DOM from an original unmodified DOM (paragraphs 0080-0081 and 0109-0110: Here, a state restore module is disclosed. The state restore module uses information, such as that stored in the modified DOM, to modify the original document, including the original DOM, to recreate the modified state)
With respect to claim 28, Mickens, Barinov, and Eldridge disclose the limitations similar to those in claim 27, and the same rejection is incorporated herein. Eldridge discloses wherein server-side captured DOM of the web document is received by server-side web sessions storage engine from the capture agent (Figure 55; paragraph 0970 and 0975). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Eldridge with Mickens, with a reasonable expectation of success, as it would have enabled a user to modify and replay modifications relate to a document. This would have provided a user with the ability to visualize edits performed on a document in chronological order.
As per dependent claim 32, Mickens discloses the limitations similar to those in claim 20, and the same rejection is incorporated herein. Mickens further discloses storing, by the capture agent, the event records in client storage (paragraphs 0054-0054). Mickens fails to specifically disclose deleting the event records after sending the event records to the server-side web storage engine. However, the examiner takes official notice that deleting contents after it has been uploaded to persistent storage at a server was notoriously well-known in the art at the time of the applicant's effective filing date as providing a means for freeing storage at a client device. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Mickens, since it would have allowed a user to free storage at a client device.
As per dependent claim 33, Mickens discloses the limitations similar to those in claim 32, and the same rejection is incorporated herein. Mickens fails to specifically disclose subsequent to deleting the event records, determining additional identification information of an additional associated node and storing the additional information in the additional event record and transmitting the additional event records to the server-side web session storage engine. However, the examiner take official notice that subsequent to deleting the event records, determining additional identification information of an additional associated node and storing the additional information in the additional event record and transmitting the additional event records to the server-side web session storage engine was notoriously well-known in the art at the time of the applicant’s effective filing date. Such a system would allow for multiple record modifications to be received prior to sending the contents to the server, thereby enabling all the modifications to be sent as a batch, instead of being performed each time a modification is received. It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined the well-known with Mickens, since it would have allowed a user to conserve network resources by performing uploads as a batch process, instead of performing uploads to the server each time a new modification is received.
As per dependent claim 36, Mickens discloses the limitations similar to those in claim 20, and the same rejection is incorporated herein. Mickens fails to specifically disclose stripping sensitive information before transmitting the event records to the server-side web session storage engine. However, the examiner takes official notice that stripping sensitive information was notoriously well-known in the art at the time of the applicant's invention as a way of protecting user information. It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined the well-known with Mickens, since it would have allowed for protection of a user’s sensitive information.
As per dependent claim 37, Mickens discloses wherein the web document is received from a web server (paragraphs 0048-0049) and the capture agent is received from a third party server using information from the web server (paragraph 0051).
As per dependent claim 38, Mickens discloses receiving a capture agent in conjunction with a delivery of the web document, the capture agent configured to execute on the client device (paragraph 0051: Here, a state migration module (SMM) is downloaded from the server when a page is requested. The SMM is a capture agent for capturing the state of the page).
With respect to claim 39, the applicant discloses the limitations substantially similar to those in claim 20. Claim 39 is similarly rejected.

Claims 22-25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mickens, Barinov, and Eldridge and further in view of Harris et al. (US 2015/0134669, filed 5 September 2014, hereafter Harris).
As per dependent claim 22, Mickens, Barinov, and Eldridge disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Mickens fails to disclose:
when a unique DOM node identifier is not found for the associated node:
	searching for a sibling or ancestor node that has a unique DOM node identifier
	when the sibling ancestor node that has the unique DOM node identifier is identified, determining a path from the sibling or ancestor node to the associated node
	storing the unique DOM node identifier of the sibling or ancestor node and the path in the event record
However, Harris discloses:
when a unique DOM node identifier is not found for the associated node (Figure 4, item 320):
	searching for a sibling or ancestor node that has a unique DOM node identifier (Figure 4, item 340)
	when the sibling ancestor node that has the unique DOM node identifier is identified, determining a path from the sibling or ancestor node to the associated node (Figure 4, item 380)
	storing the unique DOM node identifier of the sibling or ancestor node and the path in the event record (Figure 4, item 380)
It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Harris with Mickens, since it would have allowed a user to create a unique identifier for DOM nodes, thereby enabling more efficient access to nodes.
As per dependent claim 23, Mickens, Barinov, Eldridge, and Harris disclose the limitations similar to those in claim 22, and the same rejection is incorporated herein. Harris further discloses wherein the path includes an order of the associated node among its siblings (Figure 4; paragraph 0066). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Harris with Mickens, since it would have allowed a user to create a unique identifier for DOM nodes, thereby enabling more efficient access to nodes.
As per dependent claim 24, Mickens, Barinov, Eldridge, and Harris disclose the limitations similar to those in claim 22, and the same rejection is incorporated herein. Mickens discloses storing DOM element attributes that are unique among DOM elements (paragraph 0099).
Mickens fails to specifically disclose:
when no sibling or ancestor node that has a unique DOM node identifier is identified (Figure 4, item 350):
storing DOM element attributes that are unique among sibling DOM elements to identify a node (Figure 4, item 380)
It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Harris with Mickens, since it would have allowed a user to create a unique identifier for DOM nodes, thereby enabling more efficient access to nodes.
As per dependent claim 25, Mickens, Barinov, Eldridge, and Harris disclose the limitations similar to those in claim 21, and the same rejection is incorporated herein. Harris discloses when a unique DOM node identifier is not found, storing DOM element attributes of the associated node that are unique (paragraph 0066). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Harris with Mickens, since it would have allowed a user to create a unique identifier for DOM nodes, thereby enabling more efficient access to nodes.
As per dependent claim 35, Mickens discloses the limitations similar to those in claim 20, and the same rejection is incorporated herein. Mickens fails to specifically disclose compressing, by the capture agent, the event records before transmitting the event records to the server-side web session storage engine. However, Harris discloses compressing, by the capture agent, the event records before transmitting the event records to the server-side web session storage engine (Figure 2, items 160 and 180). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Harris with Mickens, since it would have allowed a user to reduce the size of contents for transfer, thereby conserving bandwidth on the network.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mickens, Barinov, and Eldridge and further in view of Guerrera et al. (US 2015/0207837, published 23 July 2015, hereafter Guerrera).
As per dependent claim 29, Mickens, Barinov, and Eldridge disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Mickens fails to specifically disclose identifying, by the capture agent, overlapping modification events and storing only one event record for the overlapping modification events. However, Guerrera discloses identifying, by the capture agent, overlapping modification events and storing only one event record for the overlapping modification events (Figure 12; paragraphs 0117-0119: Here, a plurality of edits in the collaborative environment are received. The edits are combined to produce an unambiguous result). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Guerrera with Mickens, since it would have allowed a user to generate a single set of merged edits, thereby eliminating store requirements associated with storing multiple copies of edits performed by multiple users.
As per dependent claim 30, Mickens, Barinov, Eldridge, and Guerrera disclose the limitations similar to those in claim 29, and the same rejection is incorporated herein. Mickens fails to specifically disclose wherein a modification of a single ancestor node represents overlapping modification events targeting a single ancestor node structure. Guerrera discloses a modification event to a single element represents overlapping modification events targeting the element (Figure 12; paragraphs 0117-0119: Here, a plurality of edits in the collaborative environment are received. The edits are combined to produce an unambiguous result). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Guerrera with Mickens, since it would have allowed a user to generate a single set of merged edits, thereby eliminating store requirements associated with storing multiple copies of edits performed by multiple users.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mickens, Barinov, and Eldridge and further in view of Chakrabarti et al. (US 2009/0177959, published 9 July 2009, hereafter Chakrabarti).
 As per dependent claim 31, Mickens, Barinov, and Eldridge disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Mickens fails to specifically disclose merging, adjacent sibling DOM text nodes into a single node for identification of the associated node of an event. However, Chakrabarti discloses merging, adjacent sibling DOM text nodes into a single node for identification of the associated node of an event (paragraph 0047). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Chakrabarti with Mickens, since it would have allowed a user to group elements based upon a heuristic approach to identify similar/related elements of the DOM.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Mickens, Barinov, and Eldridge and further in view of Song et al. (US 2005/0066037, published 24 March 2005, hereafter Song).
As per dependent claim 34, Mickens, Barinov, and Eldridge disclose the limitations similar to those in claim 20, and the same rejection is incorporated herein. Mickens fails to specifically disclose displaying the web document by a web browser, wherein the capture agent sends the event records when the web browser is not making any other network requests. However, Song discloses displaying the web document by a web browser, wherein the capture agent sends the event records when the web browser is not making any other network requests (paragraphs 0076 and 0089: Here, a browser obtains the page. Once a user generates a snapshot of a page, the contents are uploaded to the server). It would have been obvious to one of ordinary skill in the art at the time of the applicant's effective filing date to have combined Song with Mickens, since it would have allowed a user to alleviate network congestion, by performing updates at the server only after the page is obtained and displayed to a user. Thereby alleviating both upload and download of data from occurring simultaneously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144